DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

    PNG
    media_image1.png
    583
    764
    media_image1.png
    Greyscale

Regarding claim 1, Fujimoto et al. (2013/0098597, previously cited) discloses a method of manufacturing a server room cooling apparatus for cooling a server room (101) storing a plurality of servers (106; see figure 1), the method comprising: 

providing at least one frame in the housing (see annotated figure above); 
providing, on the at least one frame, a barrier wall (the top horizontal wall, the vertical wall and the floor 100; see annotated figure above) configured to divide a space inside the housing into a first space (104) and a second space (107), the first space (104) defining a first flow path (206) for outer air from outside the server room (101) to flow through the first space (104) in a first direction into the server room (101; see figure 1) and the second space (107) being configured to enable air discharged from the server room (101) to flow through the second space (107) in a second direction opposite to the first direction (see figure 1); 
forming a mist ejection unit (153) configured to eject mist to an outer air supplied from outside the server room cooling apparatus (see figure 1), at a side of a supply unit (152) that is formed by the barrier wall (100) and supplies outer air to the server room (101; see figure 1); 
forming a filter unit (160) configured to filter outer air supplied from outside the server room cooling apparatus (see figure 1), at a side of the mist ejection unit (153; see figure 4); and 
forming an outer air inflow unit (114) into which outer air flows, at one side of the filter unit (160; see figure 1), 
wherein the filter unit (160), the mist ejection unit (153) and the supply unit (152) are arranged in a linear direction relative to each other (see figure 1), so that the outer 
The prior art of record does not disclose or teach a method of manufacturing a server room cooling apparatus for cooling a server room storing a plurality of servers as recited in claims 1, 12 and 20 in particular, the limitation 
“wherein the filter unit, the mist ejection unit and the supply unit are arranged in the first space of the housing in a linear direction relative to each other, so that the outer air flows in the linear direction through the filter unit, the mist ejection unit and the supply unit” as recited in claims 1 and 12; and 
“wherein the second supply unit is provided in a direction perpendicular to an outer air inflow direction of the outer air inflow unit, with respect to the first supply unit, such that the outer air is supplied from the first supply unit to the second supply unit in a direction perpendicular to the outer air inflow direction of the outer air inflow unit” as recited in claim 20, respectively are not disclosed or taught in the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUN KAI MA/Primary Examiner, Art Unit 3763